Exhibit 10.1

 



THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR PROVINCE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT") OR ANY CANADIAN NATIONAL OR PROVINCIAL SECURITIES LAWS,
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR ANY CANADIAN NATIONAL OR
PROVINCIAL SECURITIES LAW OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
OR ANY CANADIAN NATIONAL OR PROVINCIAL SECURITIES LAW AND IN ACCORDANCE WITH
APPLICABLE STATE OR PROVINCIAL SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) [INSERT THE DISTRIBUTION DATE], AND (II) THE DATE THE ISSUER BECAME
A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.

 

Date of Issuance: _____________, 2015

 

$_________

 

YAPPN CORP.

12% SECURED CONVERTIBLE DEBENTURE

DUE __________________2020

 

THIS DEBENTURE is a duly authorized and issued 12% Secured Debenture of Yappn
Corp., a Delaware corporation, having a principal place of business at 1001
Avenue of the Americas, 11th Floor, New York, NY 10018 (the "Company"),
designated as its 12% Secured Debenture, due_______, 2020 (the "Debenture").

 

FOR VALUE RECEIVED, the Company promises to pay to ________________________ or
his registered assigns (the "Holder"), the principal sum of
____________________Dollars ($____,000) on _________, 2020 or such earlier date
as the Debenture is required or permitted to be repaid as provided hereunder
(the "Maturity Date", five years form the date of issuance), and to pay interest
to the Holder on the aggregate outstanding principal amount of this Debenture at
the rate of 12% per annum, payable on the Maturity Date (except that, if any
such date is not a Business Day, then such payment shall be due on the next
succeeding Business Day).

 

This Debenture is derived from a Subscription Agreement between the Holder and
the Company (the “Subscription Agreement”) dated ____ , 2015 and incorporates
the terms and conditions contained in the Subscription Agreement by reference.
The lead Debenture Holder shall be Winterberry Investments Inc. (“Winterberry”
or the “Lead Debenture Holder”), including with respect to enforcement of the
terms and conditions of the Debenture. The Debentures shall, however, rank
equally with one another and with the 12% Secured Debentures, dated July 15,
2015, as disclosed on the Company’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on July 16, 2015.

 



 

 

 

This Debenture is subject to the following additional provisions:

 

Section 1. This Debenture is exchangeable for an equal aggregate principal
amount of Debentures of different authorized denominations, as requested by the
Holder surrendering the same, subject to regulatory requirements. No service
charge will be made for such registration of transfer or exchange.

 

Section 2. This Debenture has been issued subject to certain investment
representations of the original Holder set forth in the Subscription Agreement.
Interest shall be calculated on the basis of a 360-day year, consisting of
twelve 30 calendar day periods, and shall accrue daily commencing on the
Original Issue Date until payment in full of the outstanding principal, together
with all accrued and unpaid interest, liquidated damages and other amounts which
may become due hereunder, has been made. Any payment hereunder will be paid to
the Holder in whose name this Debenture is registered on the records of the
Company regarding registration and transfers of this Debenture (the “Debenture
Register”). Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Holder in
whose name this Debenture is duly registered on the Debenture Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.

 

Section 3. Events of Default.

 

(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

i) any default in the payment of the principal of, interest (including Late
Fees) on, or liquidated damages in respect of, any Debentures, free of any claim
of subordination, as and when the same shall become due and payable which
default is not cured, if possible to cure, within 10 days of notice of such
default sent by the Holder;

 

ii) the Company or any of its subsidiaries shall commence, or there shall be
commenced against the Company or any such subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary thereof or there is commenced
against the Company or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 60 days; or the
Company or any subsidiary thereof is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Company or any subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company or
any subsidiary thereof makes a general assignment for the benefit of creditors;
or the Company shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Company
or any subsidiary thereof shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company or any subsidiary thereof shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company or any subsidiary thereof
for the purpose of effecting any of the foregoing;

 



2

 

 

iii) the Company breaches any covenant in the Subscription Agreement or
hereunder, which breach is not cured, if possible to cure, within 10 days of
notice of such breach sent by the Holder.

 

(b) If any Event of Default occurs and is continuing, the full principal amount
of this Debenture, together with interest and other amounts owing in respect
thereof, to the date of acceleration shall become at the Holder's election,
immediately due and payable in cash.

 

Section 4. Conversion.

 

a)    i) Holder's Conversion Right. At any time after the Original Issue Date
until this Debenture is no longer outstanding, this Debenture, including
interest and principal, may be convertible into shares of Common Stock at a
price of Twenty Fine cents ($0.25) per share (the “Set Price”) at the option of
the Holder, in whole at any time and from time to time. The Holder shall effect
conversions by delivering to the Company the form of Notice of Conversion
attached hereto as Annex A (a "Notice of Conversion"), specifying the date on
which such conversion is to be effected (a "Conversion Date"). If no Conversion
Date is specified in a Notice of Conversion, the Conversion Date shall be the
date that such Notice of Conversion is provided hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender their
Debenture to the Company. The Company shall deliver any objection to any Notice
of Conversion within 2 Business Days of receipt of such notice. In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Debenture, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted principal amount of this Debenture may be
less than the amount stated on the face hereof.

 

ii) If the Company, at any time while this Debenture is outstanding: (A) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Debenture,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Set Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 



3

 

 

iii) Whenever the Set Price is adjusted pursuant to any of Section 4, the
Company shall promptly mail to each Holder a notice setting forth the Set Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 

iv) If (A) the Company shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Company shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Company shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Debentures, and shall cause to be mailed to the Holders at
their last addresses as they shall appear upon the stock books of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. Holders are entitled to convert
Debentures during the 20-day period commencing the date of such notice to the
effective date of the event triggering such notice.

 



4

 

 

(d) The Company covenants that it will at all times reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of the Debenture

 

(e) Any and all notices or other communications or deliveries to be provided by
the Holders hereunder, including, without limitation, any Notice of Conversion,
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth or such other address or facsimile number as the Company may specify
for such purposes by notice to the Holders delivered in accordance with this
Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (New York City time), (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be given.

 

Section 5. Negative Covenants.

 

This Debenture contains the following covenants of the Company:

 

(a) that the Company will not, and will not permit any of its subsidiaries to,
directly or indirectly, issue, incur, guarantee, assume, become liable,
contingently or otherwise, with respect to or otherwise become responsible for
the payment of any indebtedness except in the ordinary course of business;

 

(b) the Company will not, and will not permit any of its subsidiaries to, make
payment of any dividend or other distribution in respect of such corporation’s
capital stock, purchase, redeem, or otherwise acquire or retire for value any
capital stock, option, warrant, or any other right to acquire shares of capital
stock of such corporation, make any principal payment on, or purchase,
repurchase, redeem or otherwise acquire retire for value prior to any scheduled
maturity or scheduled repayment of any indebtedness which is subordinated in
right of payment to the Debentures;

 

(c) that the Company will not, and will not permit any of its subsidiaries to,
sell any material asset of such corporation except on conditions acceptable to
the Holder or except in the ordinary course of business;

 



5

 

 

(d) that the Company will not, and will not permit any of its subsidiaries to,
create, incur, assume or suffer to exist any liens upon any of their respective
properties securing any indebtedness of the Company or the subsidiaries unless
such indebtedness is expressly subordinated to the Debentures;

 

(e) that the Company will not amalgamate, consolidate or merge with any
individual, corporation, partnership, joint venture, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof ("Person") or convey, transfer or lease all or substantially all of its
assets to any Person, except on conditions acceptable to the Holder or in the
ordinary course of business;

 

(f) that the Company will not, and will not permit any of subsidiaries to, enter
into any sale/leaseback transaction except on conditions acceptable to the
Holder;

  

Section 6. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Subscription Agreement, and
(b) the following terms shall have the following meanings:

 

"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

"Common Stock" means the common stock, $.0001 par value per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Original Issue Date" shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.

 

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc.

 



6

 

 

Section 7. The Debentures shall be secured and supported by a first security
interest in all of the assets and undertakings of the Company and its
subsidiaries.

 

Section 8. Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, interest and liquidated damages (if any)
on, this Debenture at the time, place, and rate, and in the coin or currency,
herein prescribed. This Debenture is a direct debt obligation of the Company.
This Debenture ranks pari passu with all other 12% Secured Debentures, dated
July 15, 2015 as disclosed on the Company’s Current Report on Form 8-K filed
with the Securities and Exchange Commission on July 16, 2015 now or hereafter
issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder. This Debenture may be amended with the written consent of the holders of
at least two thirds (66.67%) of the principal amount of the Debentures. Any
amendment will be submitted to the Lead Debenture Holder who will coordinate any
consent, including but not limited to, notifying all Holders within three (3)
business days of a put request, providing for a meeting of Holders within ten
(10) business days following notice or preparing and distributing written
consents in lieu of a meeting within ten (10) business days following notice. If
the consent requirement is satisfied, the Lead Debenture Holder will provide
notice to the Company as provided in Section 11 herein.

 

Section 9. Put Provision. A Holder shall have the right, at any time after the
later of (i) six (6) months from the Original Issue Date or (ii) June 30, 2016,
to require the Company to satisfy the outstanding obligations underlying this
Debenture; provided, however, that the holders of at least two thirds (66.67%)
of the principal amount of the Debentures consent to a put of their Debentures.
Any put request will be submitted to the Lead Debenture Holder who will
coordinate any consent, including but not limited to, notifying all Holders
within three (3) business days of a put request, providing for a meeting of
Holders within ten (10) business days following notice or preparing and
distributing written consents in lieu of a meeting within ten (10) business days
following notice. If the consent requirement is satisfied, the Lead Debenture
Holder will provide notice to the Company as provided in Section 11 herein. In
the event a put is made on this Debenture and the consent requirement is
satisfied, the Company shall have sixty (60) days to satisfy the put request.

 

Section 10. Prepayment. The Company may prepay any portion of the principal
amount of this Debenture together with the interest without the prior written
consent of the Holder pursuant to the following conditions: (a) for the first
year following the Original Issue Date, the Company may exercise its prepayment
right at 125% of the outstanding principal amount of this Debenture together
with the interest, for the second year following the Original Issue Date, the
Company may exercise its prepayment right at 120% of the outstanding principal
amount of this Debenture together with the interest, for the third year
following the Original Issue Date, the Company may exercise its prepayment right
at 115% of the outstanding principal amount of this debenture together with the
interest, and for the fourth and fifth year following the Original Issue Date,
the Company may exercise its prepayment right at 110% of the outstanding
principal amount of this Debenture together with the interest. In the event the
Company determines to exercise its prepayment right herein, the Company shall
provide the Holder with twenty (20) days written notice (in which time the
Holder may elect to convert the Debenture pursuant to the terms and conditions
herein).

 



7

 

 

Section 11. If this Debenture shall be mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

 

Section 12. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, shall be in writing and delivered personally,
by facsimile, by email attachment, or sent by a nationally recognized overnight
courier service, addressed to the Company, at the address set forth above, or
such other facsimile number, email address, or address as the Company may
specify for such purposes by notice to the Holder delivered in accordance with
this Section 9.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, by email attachment, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or email
address or address of the Holder appearing on the books of the Company, or if no
such facsimile number or email attachment or address appears on the books of the
Company, at the principal place of business of such Holder, as set forth in the
Subscription Agreement.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment to the email address set forth on the
signature pages attached hereto prior to 5:30 p.m. (New York City time) on any
date, (ii) the next Business Day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number or email
attachment to the email address set forth on the signature pages attached hereto
on a day that is not a Business Day or later than 5:30 p.m. (New York City time)
on any Business Day, (iii) the second Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (iv)
upon actual receipt by the party to whom such notice is required to be given.

 



8

 

 

Section 13. Except as expressly set forth in any security agreement securing the
obligations under this Debenture, all questions concerning the construction,
validity, enforcement and interpretation of this Debenture shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof and each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transaction contemplated herein (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

Section 14. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

 

Section 15. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 



9

 

 



IN WITNESS WHEREOF, the Company has caused this 12% Secured Convertible
Debenture to be duly executed by a duly authorized officer as of the date first
above indicated.

 



  yappn corp.         By:      

Name:

Title:

 

10

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 12% Secured
Convertible Debenture of Yappn Corp. (the "Company") shares of common stock (the
"Common Stock"), of the Company according to the conditions hereof, as of the
date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.

 

Conversion calculations:

 



  Date to Effect Conversion:    

 

  Principal Amount of Debentures to be Converted:                    

 

  Interest Amount of Debentures to be Converted                    

 

  Number of shares of Common Stock to be issued:                    

 

  Signature:    

 

  Name:    

 

  Address:    



 

 

 

11



 

 